         Case 1:20-cv-11084-PGG Document 15 Filed 02/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PEOPLE OF THE STATE OF NEW YORK,
BY LETITIA JAMES, Attorney General of the
State of New York,                                                 ORDER

                          Plaintiff-Petitioner,             20 Civ. 11084 (PGG)

            - against -

THE GEO GROUP, INC.,

                          Defendant-Respondent.


PAUL G. GARDEPHE, U.S.D.J.:

              The following briefing schedule will apply to the New York Attorney General’s

petition to enforce the subpoenas and The Geo Group, Inc.’s (“GEO”) motion to dismiss:

              1. GEO’s opposition to the petition and its motion to dismiss is due on March 2,

                  2021;

              2. the Attorney General’s reply and its opposition to GEO’s motion to dismiss is

                  due on March 16, 2021;

              3. GEO’s reply, if any, is due by March 23, 2021.

Dated: New York, New York
       February 15, 2021
                                                  SO ORDERED.


                                                  _______________________________
                                                  Paul G. Gardephe
                                                  United States District Judge
